

116 HR 8660 IH: To direct the Secretary of Labor to modify regulations to allow the use of performance benchmarks in the case of designated investment alternatives, and for other purposes.
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8660IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Mr. Evans introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Labor to modify regulations to allow the use of performance benchmarks in the case of designated investment alternatives, and for other purposes.1.Performance benchmarks for asset allocation funds(a)In generalNot later than 6 months after the date of the enactment of this Act, the Secretary of Labor (or the Secretary’s delegate) shall modify the regulations under section 404 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104) to provide that, in the case of a designated investment alternative which contains a mix of asset classes, a plan administrator may, but is not required to, use a benchmark which is a blend of different broad-based securities market indices if—(1)the blend is reasonably representative of the asset class holdings of the designated investment alternative;(2)for purposes of determining the blend’s returns for 1-, 5-, and 10-calendar-year periods (or for the life of the alternative, if shorter), the blend is modified at least once per year to reflect changes in the asset class holdings of the designated investment alternative;(3)the blend is furnished to participants and beneficiaries in a manner that is reasonably designed to be understandable and helpful; and(4)each securities market index which is used for an associated asset class would separately satisfy the requirements of such regulations for such asset class.(b)StudyNot later than December 31, 2021, the Secretary of Labor (or the Secretary’s delegate) shall deliver a report to the Committees on Ways and Means and Education and Labor of the House of Representatives and the Committees on Finance and Health, Education, Labor, and Pensions of the Senate regarding the effectiveness of the benchmarking requirements under section 2550.404a–5 of title 29, Code of Federal Regulations.